DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-10 and 14-16 are currently pending and are addressed below.

Response to Amendments
	The amendment filed on September 1st, 2022 has been considered and entered. Accordingly, claims 1 and 9-10 are amended, claims 11-13 have been cancelled, and claims 15-16 have been newly added. 	

Response to Arguments
The applicant’s arguments with respect to the rejections of claims 1-10 and 14-16 under 35 USC 101 have been considered but are not persuasive. The use of a vehicle-external server to subdivide map sections does not make the claims “significantly more” than an abstract idea. A person of ordinary skill in the art would be able to subdivide a map into segments and determine connection information to each of the segments mentally or with a pen and paper, the use of a server to accelerate the process does not make it a practical application, see CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
The applicant argues that a person of ordinary skill in the art would not be led to include Hackeloeer (US 2021/0300379) to link maps based on a junction, however the examiner respectfully disagrees. A person of ordinary skill in the art subdividing map into sections based on junctions would require the identification of junctions, leading them to Hackeloeer which teaches the identification of junctions.
The applicant’s arguments with respect to claims 1-10 and 14-16 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 9, and 10, the claims recite the abstract idea of subdividing a digital map into map sections, and mentally determine ” ascertaining, by the vehicle-external server, positions and orientations of the mapping vehicle via a SLAM method based on the received measured data; generating, by the vehicle-external server, the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle; and subdividing, by the vehicle-external server,  the digital map into at least two map sections, which form at least one part of the digital map; wherein the map sections are created along the road course, each map section of the map sections including respective connection information stored in the map section, the respective connection information of the map sections being related to one another, and corresponding with the road course, the respective connection information of a first map section of the map sections including information about how the road course extends beyond the first map section; and wherein the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections based on a junction of the road course”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally dividing a map into sections based on data, or alternatively, mentally generating dividing a map into sections based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine a location of a vehicle and divide a map into sections based on the information received.

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a vehicle sensors (Claim 1), vehicle-external server (Claim 9), and memory (Claim 10) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “receiving measured data of at least one sensor from at least one mapping vehicle; ascertaining positions and orientations of the mapping vehicle via a SLAM method based on the received measured data; generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Providing map sections to a vehicle is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a control unit, a sensor, and a memory does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-8 and 14-16 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “for creating a digital map” claim 1). 
Accordingly, claims 1-10 and 14-16 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20200318977 A1)("Jo") in view of  Wang (US 20180216942 A1) ("Wang") in view of Harada (US 20180225835 A1) (“Harada”) in view of Hackeloeer (US 20210300379 A1) (“Hackeloeer”).

In regards to claim 1, Jo teaches a method for creating a digital map by a control unit (Jo Paragraph 54 “In particular the enhanced digital partial map 5 can be created from the received digital partial map 4 as well as the image 3 of the environment U. The received digital partial map 4 can be enhanced by the computing device 52”), comprising the following steps: 
receiving measured data of at least one sensor from at least one mapping vehicle (Jo Paragraph 38 “FIGS. 4a and 4b images of an environment of a motor vehicle from a sensor arrangement;” | Paragraph 42 “The motor vehicle 2 moreover comprises a sensor arrangement 51 for capturing an image 3 of an environment U of the motor vehicle 2.”); 
ascertaining positions and orientations of the mapping vehicle via a SLAM method based on the received measured data (Jo Paragraph 51 “The motor vehicle 2 performs a so-called method for “Simultaneous Localization and Mapping (SLAM)” on the basis of the digital partial map 4. For this purpose the motor vehicle 2 comprises a computing device 52. In this connection the motor vehicle 2 is localized and simultaneously the digital partial map 4 enhanced. By comparing the image 3 of the environment U as well as the digital partial map 4 the pose, i.e. the position and orientation of the motor vehicle 2 is determined”); 
and subdividing the digital map into at least two map sections, which form at least one part of the digital map (Jo Paragraph 7 “receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a data base, wherein the digital map is segmented according to a predetermined segmentation rule into the multitude of digital partial maps, and wherein the digital partial map represents an environment of the motor vehicle); 
wherein the map sections are created along the road course, each map section of the map sections including respective connection information stored in the map section, the respective connection information of the map sections being related to one another, and corresponding  with the road course, the respective connection information of a first map section of the map sections including information about how the road course extends beyond the first map section (Jo Paragraph 12 “For instance each of the digital partial maps from the multitude of the digital partial maps represents a respective environmental region. The environmental regions are represented in particular completely and exclusively by one of the digital partial maps.” | Paragraph 18 “Thereby it is ensured that the digital partial map is universally employable for different motor vehicles. For instance the digital partial map can be enhanced by a plurality of different motor vehicles. The area of validity of the digital partial map can correspond to the entire environmental region, which is represented by the digital partial map.” | Paragraph 45 “According to FIG. 2 the motor vehicle 2 moves along a trajectory 11. In this connection the motor vehicle 2 traverses various environmental regions, which are represented by different ones of the digital partial maps 4. In particular the motor vehicle 2 receives the digital partial map before or whilst the motor vehicle 2 reaches the respective environmental region represented by the digital partial map 4. In other words the motor vehicle 2 prior to or upon entry into an environmental region receives the respective digital partial map 4, which represents the environmental region. Whilst driving along the trajectory 11 several images 12 of the environment U of the motor vehicle 2 are captured. This is represented in FIG. 2 extremely schematically. For instance images 12 of the environment U each are captured at a predetermined distance from each other. For instance in the movement of the motor vehicle 2 along the trajectory 11 every 0.1 m, 0.5 m, 1 m, 2 m, 5 m, or 10 m one of the images 12 is captured.”).
Jo, however, fails to explicitly disclose generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle.
Wang, however, teaches generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle (Wang Paragraph 4 “A pose may be described as a position (x, y, z) and orientation (azimuth, pitch, roll).” | Wang Paragraph 21 “In one embodiment, a system of an ADV collects localization data, e.g., 3D point cloud of a LIDAR scanner, and one or more real-time poses of the ADV. The localization data may be broken down into discretized cells, such as 10 cm×10 cm cells”); 
receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle (Wang Paragraph 4 “ In these approaches, dedicated map data collection cars, mounted with various sensors, such as, a global positioning satellite detector (GPS), inertial measurement unit sensor (IMU), radio detection and ranging (RADAR), and light detection and ranging (LIDAR) are driven on roadways to capture image data and corresponding coarse and/or fine poses of the cars.”)
It would have been obvious to have combined the digital map creation method of Jo to include generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; and receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle, as taught by Wang as disclosed above, in order to effectively determine the position of a vehicle in the generated map (Wang Abstract “The subset of the collected localization data is aligned with the first localization map based on a highest ranked candidate pose and is applied onto the first localization map based on the determined confidence scores to generate a second localization map to subsequently determine a location of the ADV”).
Jo in view of Wang fail to explicitly disclose a wireless communication link, a vehicle external server, that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections based on a junction of the road course; and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link.
Harada, however, teaches a wireless communication link and a vehicle external server (See at least Harada Paragraph 28 “Moreover, it should be appreciated that while the map alignment system 170 is discussed in relation to being integrated with the vehicle 100 of FIG. 1, in one embodiment, the map alignment system 170 is separate from the vehicle 100 and can be provided as a cloud-based service, software as a service (SaaS), a standalone server-based system, and so on”), 
that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections (Segmented map tiles include connection information with other segments map tiles: See at least Harada FIGs 4-5 and Paragraphs 49-51 “A shown in FIG. 4-5, when the alignment module 230 selects the tile 430 of the second grid 405 as the patch tile, then the alignment module 230 would subsequently identify the tiles 410, 415, 420, and 425 of the first grid 400 as the neighbor tiles. In either case, the neighbor tiles are from a different grid than the patch tile 430 and at least partially overlap with the patch tile 430. Additionally, while four neighbor tiles are illustrated, in alternative implementations, the number of neighbor tiles can vary according to a particular configuration of the respective grids and of the offset between the first grid and the second grid. The alignment module 230 proceeds, at block 350, by separately analyzing each of the neighbor tiles in relation to the patch tile. In one embodiment, the alignment module 230 performs the noted analysis based, at least in part, on shared features between the patch tile and the neighbor tiles to identify the external misalignments and an extent of the misalignments between each of the neighbor tiles and the patch tile…At 360, the alignment module 230 adjusts the alignment of the neighbor tiles within the map according to the degree of misalignment for each of the neighbor tiles as determined at 350. In one embodiment, the alignment module 230 alters coordinates of the neighbor tiles according to the external misalignments for each of the neighbor tiles”); 
and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link (Map segments are provided to a vehicle: See at least Harada Paragraph 28 “FIG. 1, in one embodiment, the map alignment system 170 is separate from the vehicle 100 and can be provided as a cloud-based service, software as a service (SaaS), a standalone server-based system, and so on” | Paragraph 57 “Thus, the general configuration of using two offset grids that are locally aligned ensures that the vehicle 100 is provided with an accurate depiction of a surrounding environment”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang to include a wireless communication link, a vehicle external server, that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections; and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link, as taught by Harada as disclosed above, in order to ensure optimized and accurate map segments and respective connection information (Harada Paragraph 1 “The subject matter described herein relates in general to systems and methods for correcting errors within map data and, more particularly, to segmenting a map into separate grids and tiles of the separate grids to locally align the map data.”).
Jo in view of Wang in view of Harada fail to explicitly disclose the identification of junction in the road course.
Hackeloeer, however, teaches the identification of junctions in the road course (See at least Hackeloeer FIG. 3 | Paragraph 36 “A corresponding determination can be carried out with regard to another section of the road 115, wherein the two sections are on different sides of another section in which there is a branch-off” | Paragraph 43 “FIG. 3 shows an intersection 300 of an exemplary road 115 with a further road 305”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang in view of Harada so that the identification of junctions, as taught by Hackeloeer as disclosed above, is used for the identification of connection information of map segments, in order to optimize map segmentation based on road courses (Hackeloeer Paragraph 1 “The invention relates to determining a course of a lane of a road. In particular, the invention relates to determining a course of a lane in the region of an intersection of two roads”).

In regards to claim 2, Jo in view of Wang in view of Harada in view of Hackeloeer teaches wherein the map sections are created having: (i) an equal or unequal shape, size, position within the digital map and/or (ii) an angle orientation relative to one another, and wherein the map sections are formed bordering one another and/or overlapping one another (Jo Paragraph 12 “Preferably the respective environmental regions of the digital partial maps each are of equal size”).

In regards to claim 3, Jo in view of Wang in view of Harada in view of Hackeloeer teaches wherein the map sections are created to include respective center points, the respective center point of at least one of the map sections being formed along the road course (Wang Paragraph 67 “The candidate cell with the high similarity score from the fine search candidate cells 420 can be then be determined as coinciding with the center of the HD map feature space” | Paragraph 70 “As described above, an object of the localization module 301 is alignment of an ADV feature space, generated from a 3D point cloud of sensor data, to a high definition (HD) map feature space that is centered on a location, e.g. a GPS coordinate, obtained by the ADV. Aligning the ADV feature space to the HD map feature space is an operation in a process to determine the ADV location in the real world, and with respect to the HD map, with high accuracy.”). 

In regards to claim 4, Jo in view of Wang in view of Harada in view of Hackeloeer teaches wherein the map sections are created to include geographical coordinates, which define the borders of the map sections (Jo Paragraph 18 “Advantageously, the area of validity of the digital partial map is fixed within a predetermined stationary reference system. In particular the area of validity of the digital partial map is fixed with regard to the area predetermined by the digital map. The area predetermined by the digital map can be fixed with regard to global coordinates, for instance longitudes and latitudes. Thereby it is ensured that the digital partial map is universally employable for different motor vehicles.”).

In regards to claim 5, Jo in view of Wang in view of Harada in view of Hackeloeer teaches wherein at least one trajectory and/or one width of the road course through each of at least one respective map section of the map sections is stored in the respective map section (Jo Paragraph 36 “FIG. 2 an exemplary trajectory of a motor vehicle through environmental regions, which are represented by various digital partial maps;”).

In regards to claim 6, Jo in view of Wang teaches wherein at least one driving direction and/or one lane count of the road course through each of at least one respective map section of the map sections is stored in the respective map section (Wang Paragraph 57-58 “ For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 303 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 303 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352. Based on a decision for each of the objects perceived, planning module 304 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle).”).

In regards to claim 9, Jo teaches a control unit configured to create a digital map by a control unit, the control unit configured to: (Jo Paragraph 14 “In preferred embodiments the localizing and/or the enhancing of the digital map is effected in the motor vehicle, for instance in a computing device of the motor vehicle”), comprising the following steps: 
receiving measured data of at least one sensor from at least one mapping vehicle (Jo Paragraph 38 “FIGS. 4a and 4b images of an environment of a motor vehicle from a sensor arrangement;” | Paragraph 42 “The motor vehicle 2 moreover comprises a sensor arrangement 51 for capturing an image 3 of an environment U of the motor vehicle 2.”); 
ascertaining positions and orientations of the mapping vehicle via a SLAM method based on the received measured data (Jo Paragraph 51 “The motor vehicle 2 performs a so-called method for “Simultaneous Localization and Mapping (SLAM)” on the basis of the digital partial map 4. For this purpose the motor vehicle 2 comprises a computing device 52. In this connection the motor vehicle 2 is localized and simultaneously the digital partial map 4 enhanced. By comparing the image 3 of the environment U as well as the digital partial map 4 the pose, i.e. the position and orientation of the motor vehicle 2 is determined”); 
and subdividing the digital map into at least two map sections, which form at least one part of the digital map (Jo Paragraph 7 “receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a data base, wherein the digital map is segmented according to a predetermined segmentation rule into the multitude of digital partial maps, and wherein the digital partial map represents an environment of the motor vehicle); 
wherein the map sections are created along the road course, each map section of the map sections including respective connection information stored in the map section, the respective connection information of the map sections being related to one another, and corresponding  with the road course, the respective connection information of a first map section of the map sections including information about how the road course extends beyond the first map section (Jo Paragraph 12 “For instance each of the digital partial maps from the multitude of the digital partial maps represents a respective environmental region. The environmental regions are represented in particular completely and exclusively by one of the digital partial maps.” | Paragraph 18 “Thereby it is ensured that the digital partial map is universally employable for different motor vehicles. For instance the digital partial map can be enhanced by a plurality of different motor vehicles. The area of validity of the digital partial map can correspond to the entire environmental region, which is represented by the digital partial map.” | Paragraph 45 “According to FIG. 2 the motor vehicle 2 moves along a trajectory 11. In this connection the motor vehicle 2 traverses various environmental regions, which are represented by different ones of the digital partial maps 4. In particular the motor vehicle 2 receives the digital partial map before or whilst the motor vehicle 2 reaches the respective environmental region represented by the digital partial map 4. In other words the motor vehicle 2 prior to or upon entry into an environmental region receives the respective digital partial map 4, which represents the environmental region. Whilst driving along the trajectory 11 several images 12 of the environment U of the motor vehicle 2 are captured. This is represented in FIG. 2 extremely schematically. For instance images 12 of the environment U each are captured at a predetermined distance from each other. For instance in the movement of the motor vehicle 2 along the trajectory 11 every 0.1 m, 0.5 m, 1 m, 2 m, 5 m, or 10 m one of the images 12 is captured.”).
Jo, however, fails to explicitly disclose generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle.
Wang, however, teaches generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle (Wang Paragraph 4 “A pose may be described as a position (x, y, z) and orientation (azimuth, pitch, roll).” | Wang Paragraph 21 “In one embodiment, a system of an ADV collects localization data, e.g., 3D point cloud of a LIDAR scanner, and one or more real-time poses of the ADV. The localization data may be broken down into discretized cells, such as 10 cm×10 cm cells”); 
receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle (Wang Paragraph 4 “ In these approaches, dedicated map data collection cars, mounted with various sensors, such as, a global positioning satellite detector (GPS), inertial measurement unit sensor (IMU), radio detection and ranging (RADAR), and light detection and ranging (LIDAR) are driven on roadways to capture image data and corresponding coarse and/or fine poses of the cars.”)
It would have been obvious to have combined the digital map creation method of Jo to include generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; and receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle, as taught by Wang as disclosed above, in order to effectively determine the position of a vehicle in the generated map (Wang Abstract “The subset of the collected localization data is aligned with the first localization map based on a highest ranked candidate pose and is applied onto the first localization map based on the determined confidence scores to generate a second localization map to subsequently determine a location of the ADV”).
Jo in view of Wang fail to explicitly disclose a wireless communication link, a vehicle external server, that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections based on a junction of the road course; and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link.
Harada, however, teaches a wireless communication link and a vehicle external server (See at least Harada Paragraph 28 “Moreover, it should be appreciated that while the map alignment system 170 is discussed in relation to being integrated with the vehicle 100 of FIG. 1, in one embodiment, the map alignment system 170 is separate from the vehicle 100 and can be provided as a cloud-based service, software as a service (SaaS), a standalone server-based system, and so on”), 
that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections (Segmented map tiles include connection information with other segments map tiles: See at least Harada FIGs 4-5 and Paragraphs 49-51 “A shown in FIG. 4-5, when the alignment module 230 selects the tile 430 of the second grid 405 as the patch tile, then the alignment module 230 would subsequently identify the tiles 410, 415, 420, and 425 of the first grid 400 as the neighbor tiles. In either case, the neighbor tiles are from a different grid than the patch tile 430 and at least partially overlap with the patch tile 430. Additionally, while four neighbor tiles are illustrated, in alternative implementations, the number of neighbor tiles can vary according to a particular configuration of the respective grids and of the offset between the first grid and the second grid. The alignment module 230 proceeds, at block 350, by separately analyzing each of the neighbor tiles in relation to the patch tile. In one embodiment, the alignment module 230 performs the noted analysis based, at least in part, on shared features between the patch tile and the neighbor tiles to identify the external misalignments and an extent of the misalignments between each of the neighbor tiles and the patch tile…At 360, the alignment module 230 adjusts the alignment of the neighbor tiles within the map according to the degree of misalignment for each of the neighbor tiles as determined at 350. In one embodiment, the alignment module 230 alters coordinates of the neighbor tiles according to the external misalignments for each of the neighbor tiles”); 
and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link (Map segments are provided to a vehicle: See at least Harada Paragraph 28 “FIG. 1, in one embodiment, the map alignment system 170 is separate from the vehicle 100 and can be provided as a cloud-based service, software as a service (SaaS), a standalone server-based system, and so on” | Paragraph 57 “Thus, the general configuration of using two offset grids that are locally aligned ensures that the vehicle 100 is provided with an accurate depiction of a surrounding environment”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang to include a wireless communication link, a vehicle external server, that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections; and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link, as taught by Harada as disclosed above, in order to ensure optimized and accurate map segments and respective connection information (Harada Paragraph 1 “The subject matter described herein relates in general to systems and methods for correcting errors within map data and, more particularly, to segmenting a map into separate grids and tiles of the separate grids to locally align the map data.”).
Jo in view of Wang in view of Harada fail to explicitly disclose the identification of junction in the road course.
Hackeloeer, however, teaches the identification of junctions in the road course (See at least Hackeloeer FIG. 3 | Paragraph 36 “A corresponding determination can be carried out with regard to another section of the road 115, wherein the two sections are on different sides of another section in which there is a branch-off” | Paragraph 43 “FIG. 3 shows an intersection 300 of an exemplary road 115 with a further road 305”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang in view of Harada so that the identification of junctions, as taught by Hackeloeer as disclosed above, is used for the identification of connection information of map segments, in order to optimize map segmentation based on road courses (Hackeloeer Paragraph 1 “The invention relates to determining a course of a lane of a road. In particular, the invention relates to determining a course of a lane in the region of an intersection of two roads”).

In regards to claim 10, Jo teaches, receiving measured data of at least one sensor from at least one mapping vehicle (Jo Paragraph 38 “FIGS. 4a and 4b images of an environment of a motor vehicle from a sensor arrangement;” | Paragraph 42 “The motor vehicle 2 moreover comprises a sensor arrangement 51 for capturing an image 3 of an environment U of the motor vehicle 2.”); 
ascertaining positions and orientations of the mapping vehicle via a SLAM method based on the received measured data (Jo Paragraph 51 “The motor vehicle 2 performs a so-called method for “Simultaneous Localization and Mapping (SLAM)” on the basis of the digital partial map 4. For this purpose the motor vehicle 2 comprises a computing device 52. In this connection the motor vehicle 2 is localized and simultaneously the digital partial map 4 enhanced. By comparing the image 3 of the environment U as well as the digital partial map 4 the pose, i.e. the position and orientation of the motor vehicle 2 is determined”); 
and subdividing the digital map into at least two map sections, which form at least one part of the digital map (Jo Paragraph 7 “receiving a digital partial map of a multitude of partial maps of the digital map through the motor vehicle from a data base, wherein the digital map is segmented according to a predetermined segmentation rule into the multitude of digital partial maps, and wherein the digital partial map represents an environment of the motor vehicle); 
wherein the map sections are created along the road course, each map section of the map sections including respective connection information stored in the map section, the respective connection information of the map sections being related to one another, and corresponding  with the road course, the respective connection information of a first map section of the map sections including information about how the road course extends beyond the first map section (Jo Paragraph 12 “For instance each of the digital partial maps from the multitude of the digital partial maps represents a respective environmental region. The environmental regions are represented in particular completely and exclusively by one of the digital partial maps.” | Paragraph 18 “Thereby it is ensured that the digital partial map is universally employable for different motor vehicles. For instance the digital partial map can be enhanced by a plurality of different motor vehicles. The area of validity of the digital partial map can correspond to the entire environmental region, which is represented by the digital partial map.” | Paragraph 45 “According to FIG. 2 the motor vehicle 2 moves along a trajectory 11. In this connection the motor vehicle 2 traverses various environmental regions, which are represented by different ones of the digital partial maps 4. In particular the motor vehicle 2 receives the digital partial map before or whilst the motor vehicle 2 reaches the respective environmental region represented by the digital partial map 4. In other words the motor vehicle 2 prior to or upon entry into an environmental region receives the respective digital partial map 4, which represents the environmental region. Whilst driving along the trajectory 11 several images 12 of the environment U of the motor vehicle 2 are captured. This is represented in FIG. 2 extremely schematically. For instance images 12 of the environment U each are captured at a predetermined distance from each other. For instance in the movement of the motor vehicle 2 along the trajectory 11 every 0.1 m, 0.5 m, 1 m, 2 m, 5 m, or 10 m one of the images 12 is captured.”).
Jo, however, fails to explicitly disclose generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle.
Wang, however, teaches generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle (Wang Paragraph 4 “A pose may be described as a position (x, y, z) and orientation (azimuth, pitch, roll).” | Wang Paragraph 21 “In one embodiment, a system of an ADV collects localization data, e.g., 3D point cloud of a LIDAR scanner, and one or more real-time poses of the ADV. The localization data may be broken down into discretized cells, such as 10 cm×10 cm cells”); 
receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle (Wang Paragraph 4 “ In these approaches, dedicated map data collection cars, mounted with various sensors, such as, a global positioning satellite detector (GPS), inertial measurement unit sensor (IMU), radio detection and ranging (RADAR), and light detection and ranging (LIDAR) are driven on roadways to capture image data and corresponding coarse and/or fine poses of the cars.”)
It would have been obvious to have combined the digital map creation method of Jo to include generating the digital map based on the received measured data, and the ascertained positions and orientations of the mapping vehicle; and receiving data of at least one road course from a database, or ascertaining the data of the at least one road course from the positions of the mapping vehicle, as taught by Wang as disclosed above, in order to effectively determine the position of a vehicle in the generated map (Wang Abstract “The subset of the collected localization data is aligned with the first localization map based on a highest ranked candidate pose and is applied onto the first localization map based on the determined confidence scores to generate a second localization map to subsequently determine a location of the ADV”).
Jo in view of Wang fail to explicitly disclose a wireless communication link, a vehicle external server, that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections based on a junction of the road course; and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link.
Harada, however, teaches a wireless communication link and a vehicle external server (See at least Harada Paragraph 28 “Moreover, it should be appreciated that while the map alignment system 170 is discussed in relation to being integrated with the vehicle 100 of FIG. 1, in one embodiment, the map alignment system 170 is separate from the vehicle 100 and can be provided as a cloud-based service, software as a service (SaaS), a standalone server-based system, and so on”), 
that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections (Segmented map tiles include connection information with other segments map tiles: See at least Harada FIGs 4-5 and Paragraphs 49-51 “A shown in FIG. 4-5, when the alignment module 230 selects the tile 430 of the second grid 405 as the patch tile, then the alignment module 230 would subsequently identify the tiles 410, 415, 420, and 425 of the first grid 400 as the neighbor tiles. In either case, the neighbor tiles are from a different grid than the patch tile 430 and at least partially overlap with the patch tile 430. Additionally, while four neighbor tiles are illustrated, in alternative implementations, the number of neighbor tiles can vary according to a particular configuration of the respective grids and of the offset between the first grid and the second grid. The alignment module 230 proceeds, at block 350, by separately analyzing each of the neighbor tiles in relation to the patch tile. In one embodiment, the alignment module 230 performs the noted analysis based, at least in part, on shared features between the patch tile and the neighbor tiles to identify the external misalignments and an extent of the misalignments between each of the neighbor tiles and the patch tile…At 360, the alignment module 230 adjusts the alignment of the neighbor tiles within the map according to the degree of misalignment for each of the neighbor tiles as determined at 350. In one embodiment, the alignment module 230 alters coordinates of the neighbor tiles according to the external misalignments for each of the neighbor tiles”); 
and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link (Map segments are provided to a vehicle: See at least Harada Paragraph 28 “FIG. 1, in one embodiment, the map alignment system 170 is separate from the vehicle 100 and can be provided as a cloud-based service, software as a service (SaaS), a standalone server-based system, and so on” | Paragraph 57 “Thus, the general configuration of using two offset grids that are locally aligned ensures that the vehicle 100 is provided with an accurate depiction of a surrounding environment”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang to include a wireless communication link, a vehicle external server, that the respective connection information of each map section of at least one of the map sections includes links to at least two other map sections of the map sections; and providing, by the vehicle-external server, the map sections and the respective connection information of the map sections, to a requesting vehicle, via a second wireless communication link, as taught by Harada as disclosed above, in order to ensure optimized and accurate map segments and respective connection information (Harada Paragraph 1 “The subject matter described herein relates in general to systems and methods for correcting errors within map data and, more particularly, to segmenting a map into separate grids and tiles of the separate grids to locally align the map data.”).
Jo in view of Wang in view of Harada fail to explicitly disclose the identification of junction in the road course.
Hackeloeer, however, teaches the identification of junctions in the road course (See at least Hackeloeer FIG. 3 | Paragraph 36 “A corresponding determination can be carried out with regard to another section of the road 115, wherein the two sections are on different sides of another section in which there is a branch-off” | Paragraph 43 “FIG. 3 shows an intersection 300 of an exemplary road 115 with a further road 305”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang in view of Harada so that the identification of junctions, as taught by Hackeloeer as disclosed above, is used for the identification of connection information of map segments, in order to optimize map segmentation based on road courses (Hackeloeer Paragraph 1 “The invention relates to determining a course of a lane of a road. In particular, the invention relates to determining a course of a lane in the region of an intersection of two roads”).

With respect to claim 14, and similarly claims 15 and 16, Jo in view of Wang in view of Harada in view of Hackeloeer teach that the junction is a T-intersection of the road course (See at least Hackeloeer FIG.3 showing a T-intersection).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20200318977 A1) in view of Wang (US 20180216942 A1) ("Wang") in view of Harada (US 20180225835 A1) (“Harada”) in view of Hackeloeer (US 20210300379 A1) (“Hackeloeer”) further in view of Zaum (WO 2019072524 A1) ("Zaum")

In regards to claim 7, Jo in view of Wang in view of Harada in view of Hackeloeer fail to explicitly disclose wherein the pieces of connection information of each respective map section of the map sections is stored in the respective map section as a function of the road course and of at least one driving direction along the road course, at least one map section of the map sections being created as a function of a driving direction along the road course.
Zaum, however, teaches wherein the pieces of connection information of each respective map section of the map sections is stored in the respective map section as a function of the road course and of at least one driving direction along the road course, at least one map section of the map sections being created as a function of a driving direction along the road course (Zaum Page 3 “Subsequently, a mapping decision is made by one on the Mapping servers have implemented decision logic and send an individual mapping request based on the mapping decision to the at least one fleet vehicle, wherein the mapping request for individual fleet vehicles may include different information. The mapping data is transmitted from the at least one fleet vehicle to the mapping server depending on the individual mapping request and using the mapping data in the mapping of the link. In this way, the respective mapping vehicles of the fleet will only transmit sensor data, if this really for the Creation and / or updating of a map are needed” | Page 4 “Another object of the invention is an apparatus for mapping a link, comprising a central mapping server, wherein the central mapping server with a server-side Communication interface is equipped. Furthermore, the device has at least one, preferably a plurality of fleet vehicles, the at least one fleet vehicle each having at least one sensor suitable for detecting mapping data with a vehicle-side sensor Communication interface, as well as with a vehicle-side control device is equipped, the server-side communication interface and the vehicle-side communication interface are set up for the exchange of data. The mapping server is set up to run a Mapping decision and an individual mapping request based on the mapping decision to the at least one Fleet vehicle to send, where the mapping requirement for individual fleet vehicles may contain different information. The Vehicle-side control device, the at least one sensor and the vehicle-side communication interface are adapted to in Depending on the individual mapping requirement, collect mapping data and send it to the mapping server.” | Page 5 “The monitoring of when the Fleet vehicles 3a, 3b enter into the rectangles, for example, using the vehicle's GPS modules or centralized on the server computer. Transferring the mapping data from the fleet vehicles 3a, 3b to the Mapping server 5 thus takes place according to the invention as a function of the individual mapping requirement, in turn, from the on the Mapping Server 5 implemented decision logic is set).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang in view of Harada in view of Hackeloeer so that the pieces of connection information of each respective map section of the map sections is stored in the respective map section as a function of the road course and of at least one driving direction along the road course, at least one map section of the map sections being created as a function of a driving direction along the road course, as taught by Christian as disclosed above, in order to include different pieces of information for individual vehicles with a mapping request (Zaum Abstract “wherein the mapping request can contain different information for individual fleet vehicles;  transmitting mapping data from the at least one fleet vehicle to the mapping server on the basis of the individual mapping request, and using the mapping data when mapping the route section. The invention further relates to a corresponding device.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20200318977 A1) in view of Wang (US 20180216942 A1) ("Wang") in view of Harada (US 20180225835 A1) (“Harada”) in view of Hackeloeer (US 20210300379 A1) (“Hackeloeer”) further in view of Hasberg (US 20170177950 A1) ("Hasberg").
In regards to claim 8, Jo in view of Wang in view of Harada in view of Hackeloeer fail to explicitly disclose wherein the at least two map sections of the map sections are created with stored pieces of meta-information.
Hasberg, however, teaches wherein the at least two map sections of the map sections are created with stored pieces of meta-information (Hasberg Paragraphs 14-15 “One specific embodiment provides that the at least two map segments be created in a way that uses at least two recorded driving environment data sets and the at least two evaluated driving environment data sets for the creation process. One specific embodiment provides that the at least two map segments be created in a way that uses the at least two recorded driving environment data sets, the at least two evaluated driving environment data sets, as well as the at least two positions, and/or the at least two position curves of the at least one vehicle” | Paragraph 20 “A device according to the present invention for a vehicle for recording, evaluating, and transmitting data sets and for mapping includes a recording arrangement for recording at least two driving environment data sets, these at least two driving environment data sets representing the driving environment of at least one vehicle, and an evaluation arrangement for evaluating the at least two driving environment data sets. It also includes a creating arrangement for creating at least two map segments from the at least two driving environment data sets and the at least two evaluated driving environment data sets”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Jo in view of Wang in view of Harada in view of Hackeloeer so that the at least two map sections of the map sections are created with stored pieces of meta-information, as taught by Hasberg as disclosed above, in order to effectively create and identify map sections (Hasberg Paragraph 6 “A second method according to the present invention for transmitting data sets for mapping includes a step of recording at least two driving environment data sets, these at least two driving environment data sets representing the driving environment of at least one vehicle, a step of evaluating the at least two driving environment data sets”),

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM ABDOALATIF ALSOMAIRY/
Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667